DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/22 has been entered. The response included amendments to claims 1-4, 10, 12, 14-17, and 20. Claims 6, 7, and 21 are cancelled and claims 1-5 and 8-20 are pending. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tension adjusting mechanism of claim 8 in combination with the strap of claim 1 must be shown or the feature(s) canceled from the claim(s).  Also, it’s not clear how Figure 5 relates to the other drawings in that thong 255 and elastic band 270 aren’t shown in Figures 2-4 and Figure 5 shows second strap end 265 as being in the same vicinity or, or near to thong 255. Where is the strap in Figure 5 such that a second strap end exists? 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5, 8, and 9 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention. Claim 1 is amended to recite “the opening and the cut-out portion increase and decrease in size as the elastically deformable portion of the strap expands and contracts.” The limitation to the opening as increasing and decreasing in size is supported by the originally filed specification; however, there is no support for the limitation of the cut-out portion increasing and decreasing in size as the elastically deformable portion of the strap expands and contract. Claim 8 recites the glove includes a tension adjusting mechanism for adjusting the size of the opening. This is considered as new matter in that claim 1 previously recites a strap and the specification doesn’t provide support for the claimed strap in combination with a tension adjusting mechanism for adjusting the size of the opening. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 8-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aso (U.S. 2017/0144055). 
Aso teaches a glove 20 for baseball or softball, the glove comprising a front panel 24, a back panel 26, wherein the back panel 26 includes a cut-out portion having a first cut-out side and a second cut-out side (see annotated drawing), a web 28 positioned between, and attached to, a thumb portion 54 and a finger portion 52 of the glove, and a strap/elastic band (formed from rubber) 30, wherein, the front panel and the back panel each have a top portion and first and second side portions, the front panel and the back panel are affixed to each other at their respective top portions, first side portions, and said second side portions (affixed via laces 38 as in par 0011, Figure 1 shows lacing extending around first and second side portions and top portion), the front panel 24 and the back panel 26 are not connected at respective bottom portions thereof, forming an opening 60 therebetween for receiving a user’s hand, the cut-out portion extends from the opening 60 toward the top portion of the back panel, the cut-out portion extends between the first cut-out side and the second cut-out side, the strap 30 comprises an elastically deformable (par. 0014 discloses the sling 30 may be formed from fabrics, textiles, rubber, plastic, and combinations thereof) portion positioned between the first cut-out side and the second cut-out side to span at least part of the cut-out portion and the opening 60. For claim 10, Aso teaches the back panel 26 includes a cut-out portion having a first cut-out side and a second cut-out side (see annotated drawing) and the portion of strap 30 capable of selectively expanding and contracting defines at least a portion of the opening 60 in that the edge of the strap defines hand opening 60. The glove includes a tension adjusting mechanism (lacing 72) for adjusting the size of the opening 60. The lacing extends through the strap 30 such that adjusting tension by pulling the lacing is expected to tension or contract the strap and adjust the size of the opening 60. The strap 30 comprises a thong 130 and an elastic band (elongated portion of 30 is considered as a band and is formed from rubber, therefore considered as an elastic band).   Aso doesn’t explicitly disclose the cut-out portion increases and decreases in size as the elastically deformable portion of the strap expands and contracts (rubber is an elastically deformable material capable of expanding and contracting).  The strap 30 (sling) is disclosed as functioning to support a metacarpal portion of the wearer’s hand and is joined to the glove 20 by lacing 70,72,74 such that the cut-out portion and opening are expected to increase and decrease in size as the elastically deformable portion of the strap expands and contracts, as an obvious functional aspect of the cut-out portion and opening. For example, when a wearer’s hand is received through the opening, the strap spanning the cut-out portion is capable of expanding to accommodate the hand size and the first and second cut-out sides will also move away from one another to increase in size and move toward one another (decrease in size) as the wearer’s hand enters the glove cavity or is removed from the glove.  The opening is bounded by the strap edge such that when the strap expands and contracts, the opening also expands and contracts. The strap/elastic band has a shape memory effect in that it includes a rubber material capable of expanding and contracting to its original length. For claims 5, 14, and 18, Aso doesn’t disclose the strap further comprises an inelastic material or a thong and elastic band connected at a location positioned between the first cut-out side and the second cut-out side. Aso discloses in par. 14 the strap (sling) 30 may comprise multiple panels stitched together and the strap may be formed from fabrics, textiles, leather, and rubber (among other materials), “and combinations thereof”.  Forming the strap from an inelastic material and an elastically deformable portion is expected to result in a more resilient strap that retains its shape.  The thong of claims 14 and 18 is considered as equivalent to a second panel stitched to the elastic band (rubber band layer of 30) as in par. 14 and discussed above. The thong and elastic band together extend across at least a part of the cut-out portion in that Aso’s strap 30 is formed by the thong stitched to the elastic band. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the claimed glove will function such that the opening and cut-out portion increase and decrease in size as the elastically deformable portion of the strap expands and contracts since the strap spans the cut-out portion, is connected to the glove, and forms part of the opening.  It also would have been obvious to form the strap from an inelastic material and an elastically deformable portion to form a resilient strap that retains its shape after repeated expanding and contracting. 

    PNG
    media_image1.png
    942
    960
    media_image1.png
    Greyscale

Claims 2-4 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aso in view of Greenberg ‘234.  Aso discloses the invention substantially as claimed but doesn’t teach the strap comprises a breathable material, or a knit material, or a mesh-like material. Aso doesn’t teach the thong comprises a breathable material, a knit material, or a mesh-like material. Greenberg teaches a wrist strap 10 that can be made of knitted fabric which is also considered as mesh-like and breathable material in that air may flow between the knit fibers. Aso discloses in par. 14 the strap (sling) 30 may comprise multiple panels stitched together and the strap may be formed from fabrics and textiles and rubber, “and combinations thereof”. It’s known in the art that fabrics and textiles may be formed from knit material and the proposed modification would include a (elastic band) layer of rubber material stitched to a (thong) layer of knitted fabric on an inner side of the strap to interface with the wearer’s skin. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Aso’s fabric or textile/thong to form from a breathable, knit, or mesh-like material in that Greenberg teaches it’s known in the art to provide a glove strap formed of knit material, mesh-like material, breathable material as a suitable strap material and the knit material is expected to provide a comfortable fit of the strap against the wearer’s skin. 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, said new ground of rejection necessitated by applicant’s amendments to the claims.
Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732